Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This action is responsive to the application filed April 29, 2021. Claims 1-23 are presented for examination. Claim 1, 15 and 21 are independent claims.

Information Disclosure Statement

The Applicant’s Information Disclosure Statement filed (April 29, 2021) has been received, entered into the record, and considered.

Oath/Declaration
The Office acknowledges receipt of a properly signed Oath/Declaration submitted April 30, 2021.

Drawings

The drawings filed April 29, 2021 are accepted by the examiner.


Abstract

The abstract filed April 29, 2021 is accepted by the examiner. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 2, 3,4, 5, 6, 14, 15 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Fonte et al. (US 20200285081 Al) in view of Fisher et al. (US 7914148 B2).

 As to Claims 1, 15 and 21:
Fonte discloses a computer-implemented method of detecting display fit measurements (Fonte, see paragraph [0177], where Fonte discloses that the computer system performs an optimization of the configuration product model parameters to reduce the error between various features of the face and model based on predefined fit metrics, such as the optimal ratio of eyewear width to face
width, the optimal centering of eyes within lenses, etc. For example, adjust the length of the temples until the error between the temples and top of the ear are minimized) for a head mounted wearable computing device including a display device (Fonte, see paragraph [0316], where Fonte discloses systems and methods described herein may also be used in the customization, rendering, display, and manufacture of other custom products. Since the technology described applies to the use of custom image data, anatomic models, and product models that are built for customization, a multitude of other products is designed in a similar way, for example: Custom Jewelry (e.g. bracelets, necklaces, earrings, rings, nose-rings, nose studs, tongue rings/studs, etc), Custom Watches (watch faces, bands, etc), Custom Cufflinks, Custom Bow Ties and Regular Ties, Custom Tie Clips, Custom Hats, Custom Bras, Inserts (pads), and other undergarments, Custom Swimsuits, Custom Clothing Gackets, pants, shirts, dresses, etc), Custom Baby Bottle Tips and Pacifiers (based on scan and reproduction of mother's anatomy), Custom Prosthetics, Custom Helmets (motorcycle, bicycle, ski, snowboard, racing, Fl, etc), Custom Earplugs (active or passive hearing protection), Custom Audio Earphone (Headphone) Tips (over-the-ear and inear), Custom Bluetooth Headsets Tips (over-the-ear or inear), Custom Safety Goggles or Masks, and Custom Head Mounted Displays), the method comprising: capturing image data (Fonte, 2720 Image Capture Device in figure 27 and paragraph [0308], where Fonte discloses that the computer system 2730 is configured with an image capture device 2720 and display 2740. The computer system optionally has calibrated imaging devices to measure color for custom color matching an object of the user's for the custom
eyewear material. The in-store computer system is configured with a data transfer connection 2750 to the manufacturer's system 2780 and 2790 and optionally to the computer's computer system 2770 and the professional's store computer system 2760, which may contain the user's information,
info, prescription, etc.), via an application executing on a computing device operated by a user (Fonte, see paragraph [0045], where Fonte discloses that the computer system is further configured
with an interface application. The system and method may include obtaining input or commands from a user through the computer system. The system and method may further include controlling the visualization, including angle, zoom, and rotation of the eyewear preview. The system and method may further include controlling the position and orientation of the eyewear model of the user's image data. The system and method may further include enabling the user to directly
customize the properties of the eyewear model and provide an updated preview), the image data including images of a head of the user (Fonte, see paragraph [0004], where Fonte discloses that once having been able to obtain the user's image data, it is then desirable to analyze and make critical measurements of the user's face, determine user preference, and on-demand manufacture a custom piece of eyewear); developing, via the application, a three-dimensional model of the head of the user based on the image data (Fonte, see paragraph [0037], where Fonte discloses that reviewed images in
the form of images, video, or interactive renderings includes images of the user superimposed with product model images, images of the user superimposed with rendering of product model, images of the anatomic and product models of the user. Anatomic models, details, and dimensions
include length of features (eg length of finger), distance between features (eg distance between ears), angles, surface area of features, volume or features, 2D contours of features (eg outline of wrist), 3D models of features (eg surface of nose or ear), 3D coordinates, 3D mesh or surface representations, shape estimates or models, curvature measurements, or estimates of skin or hair color definition); transmitting, by the computing device, the three-dimensional model of the head of the user to a simulation module (Fonto, see paragraph [0215], where Fonto discloses that the user's computer system transfer image data to the remote computer system, and after the image data is analyzed, the solution or additional data such as rendered images is transmitted back to the user's computer system through a network or other data transmission method. In another embodiment, the user's computer system perform initial computations prior to sending data to a remote system
or final calculations after receiving data back from the remote system, with the advantage that said initial or final computations reduce the quantity of data to transmit to or from the remote system, or reduce the computational burden on the remote system) ; receiving, from the simulation module, a three-dimensional pose of the head mounted wearable device on the head of the user in response to the transmitting of the three-dimensional model of the head of the user (Fonto, see paragraph [0222], where Fonto discloses that the quantitative anatomic model of the user's face is established, scaled, and registered to the image data such that the model coordinates and camera position align the face model with the pose, position, and zoom level of the images of the user's face. The configurable 3D eyewear model is aligned with the quantitative anatomic model. Images are rendered of the configurable eyewear on the image data or models of the users); and determining a configuration of the head mounted wearable device for the user based on the three-dimensional model of the head of the user and the three-dimensional pose of the wearable computing device on the head of the user (Fonto, see paragraph [0226], where Fonto discloses a computer system sets a camera position such that the anatomic and configurable 3D eyewear model are aligned with the pose and position of user's image data, b) The computer system renders the configurable 3D eyewear model and anatomic model as a
binary mask image ( eg 1 for pixels where the configurable 3D eyewear model is positioned in front of the anatomic model and 0 for pixels where the anatomic model is positioned in front of the configurable 3D eyewear model), c) The computer system renders the configurable 3D eyewear
model, d) The binary mask is applied to the rendered image, hiding the anatomic model and any portion of the configurable 3D eyewear model that is behind the anatomic model, and e) The computer system merges the rendered eyewear image with mask applied onto the image of the user). 
Fonto differs from the claimed subject matter in that Fonto does not explicitly disclose engine.
However in an analogous art, Fisher discloses engine (Fisher, see column 9 lines 35-37, where Fisher discloses computer software in a form of a simulation engine comprising a series of instructions to cause the processor 700 to carry out desired functionality).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Fonto with Fisher. One would be motivated to modify Fonto by disclosing engine as taught by Fisher, and thereby assisting in the dispensing of single vision, bifocal, or progressive addition lenses for a person ('the wearer') (Fisher, see column 1 lines 13-15]).

As to Claim 2:
Fonte in view of Fisher discloses the method of claim 1, wherein developing the three-dimensional model of the head of the user includes developing the three-dimensional model of the head of the user by a processor of the computing device (Fonto, see paragraph [0222], where Fonto discloses that the quantitative anatomic model of the user's face is established, scaled, and registered to the image data such that the model coordinates and camera position align the face model with the pose, position, and zoom level of the images of the user's face. The configurable 3D eyewear model is aligned with the quantitative anatomic model. Images are rendered of the configurable eyewear on the image data or models of the users).

As to Claim 3:
Fonte in view of Fisher discloses the method of claim 1, wherein developing the three-dimensional model of the head of the user includes: transmitting, by the computing device, the image data to an external computing device; and receiving, by the computing device, the three-dimensional model of the head of the user from the external computing device (Fonto, see paragraph [0215], where Fonto discloses that the user's computer system transfer image data to the remote computer system, and after the image data is analyzed, the solution or additional data such as rendered images is transmitted back to the user's computer system through a network or other data transmission method. In another embodiment, the user's computer system perform initial computations prior to sending data to a remote system or final calculations after receiving data back from the remote system, with the advantage that said initial or final computations reduce the quantity of data to transmit to or from the remote system, or reduce the computational burden on the remote system).

As to Claim 4:
Fonte in view of Fisher discloses the method of claim 1, wherein capturing the image data includes: triggering output of a first prompt to the user for user capture of a first set of image data; capturing the first set of image data in response to the first prompt; and developing the three-dimensional model of the head of the user (Fonto, see paragraph [0109], where Fonto discloses that the computer system camera captures image data consisting of one or more images, videos, or live previews of the user, and the computer system display shows the image data through its display. As seen at 103 the computer system analyzes computer image data and builds an anatomic model registered to image data. Thereafter, as illustrated at 104 the computer system prompts a user for prescription data, personal data and other information, which may be optionally entered at a later step. This is followed as illustrated at 105 by the computer system analyzing the input information: measurements, anatomic model, user preferences, and image data. As illustrated at 106, the computer system automatically adjusts size and fit of eyewear for the user).

As to Claim 5:
Fonte in view of Fisher discloses the method of claim 4, wherein triggering output of the first prompt includes outputting guidance to the user related to user adjustment of at least one of a position of the computing device, an orientation of the computing device, or a head posture (Fonto, see figure 11).

As to Claim 6:
Fonte in view of Fisher discloses the method of claim 5, wherein triggering output of the first prompt includes outputting a progress indicator indicating progress and completion in the user capture of the first set of image data (Fonto, see paragraph [0194], where Fonto discloses that test users would progress through a specific set of questions or activities that require them to rank or rate various eyewear designs and features. They may also be asked to modify or customize eyewear to their preference. Based on the detailed testing of these users, a database of their preferences could be established). 

As to Claim 14:
Fonte in view of Fisher discloses the method of claim 1, wherein the application executing on the computing device invokes a self-portrait mode of operation and initiates operation of a forward facing camera of the computing device operated by the user (Fonto, see figures 11 and 12).

Allowable Subject Matter
Claims 7-13 and 16-23 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Conclusion
The prior art made of record and not relied upon is considered pertinent to
applicant's disclosure. Schwarz (US 11215850 B2).
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NELSON ROSARIO whose telephone number is (571)270-1866. The examiner can normally be reached on Monday through Friday, 7:30am- 5:00pm EST. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chanh Nguyen can be reached on (571) 272-7772. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/NELSON M ROSARIO/Primary Examiner, Art Unit 2624